Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Cibola General Hospital
(CCN: 32-0037),

Petitioner
Vv.
Centers for Medicare and Medicaid Services,

Respondent

Docket No. C-09-401
Decision No. CR2208

Dated: August 10, 2010

DECISION

Cibola General Hospital (CGH) contests a determination of the Centers for Medicare and
Medicaid Services (CMS) that it is ineligible to participate in the Medicare program as a
“critical access hospital” (CAH). CAHs are small, limited-service hospitals that are, for
most Medicare purposes, distinct from traditional acute-care hospitals. A facility is
eligible to participate in Medicare as a CAH if it meets two statutory location
requirements: first, it must be located in a rural area (or an area treated as rural under the
Medicare statute); second, the facility must be more than a 35-mile drive from another
hospital or CAH.

CGH is located in a rural area; however, it is only an 18.9-mile drive from Acoma-
Canoncito-Laguna Hospital (Acoma), a facility that the Indian Health Service (IHS), a
federal agency within the U.S. Department of Health and Human Services (HHS), owns
and operates. The dispositive issue in this case is whether Acoma is a “hospital” for the
purpose of determining CGH’s compliance with the 35-mile requirement. I hold that
2

Acoma is a hospital for that purpose. Further, because CGH is located within a 35-mile
drive of Acoma, I sustain CMS’s determination that CGH is ineligible to participate in
Medicare as a CAH.

Legal Background

Title XVIII (sections 1801-1899A) of the Social Security Act (Act)! establishes the
Medicare program, which CMS administers on behalf of the HHS Secretary.

Under section 1820 of the Act, a state may establish a Medicare rural hospital flexibility
program (RHFP) to promote the creation of “rural health networks” consisting of one or
more CAHs.” Act § 1820(a)-(b), (d)(1)(A).

Under its RHFP, a state may “designate” a facility as a CAH if the location, staffing, and
other criteria specified in section 1820(c) are satisfied. Relevant here, section
1820(c)(2)(B)(i)(I) provides that a facility seeking designation as a CAH must be
“located more than a 35-mile drive . . . from a hospital” or another CAH.?

A facility that a state designates as a CAH may participate in, and receive payment from,
the Medicare program as a CAH, if the Secretary certifies its eligibility to do so. Section
1820(e) provides that the Secretary “shall certify a facility as a critical access hospital,” if
it: “(1) is located in a State that has established a Medicare rural hospital flexibility
program in accordance with [section 1820(c)]; (2) is designated as a critical access
hospital by the State in which it is located; and (3) meets such other criteria as the
Secretary may require.”

' The current version of the Social Security Act can be found at

www.ssa.gov/OP_Home/ssact/comp-ssa.htm. Each section of the Act on that website
contains a reference to the corresponding United States Code chapter and section.

“ Section 1820 authorizes HHS to provide grants to states and hospitals to support the
development and operation of rural health networks. Act § 1820(g).

> The statute requires only a 15-mile separation when “mountainous terrain” exists, or
when the facilities are located in an area with only “secondary roads.” Act §

1820(c)(2)(B)(i)(D.
3

Once certified as a CAH, a facility becomes eligible for higher-than-ordinary Medicare
payments.* In rulemakings and in its program manuals,* CMS has said that the purpose
of CAH certification is “to keep hospital-level services in rural communities, thereby
ensuring access to care, through provision of reimbursement on a more favorable basis
than that available to participating hospitals.” See State Operations Manual, CMS Pub.
100-07, § 2256F (rev. 32, issued Jan. 18, 2008); see also 72 Fed. Reg. 66,580, 66,878
(Nov. 27, 2007).

The IHS delivers services to the American Indian/Alaska Native population through a
network of hospitals, clinics, and other facilities. See 42 C.F.R. Part 136, subpart B; 66
Fed. Reg. 55,246, 55,284-85 (Nov. 1, 2001). The Act generally prohibits Medicare
payment to any “Federal provider of services or other Federal agency.” See Act §
1835(d); see also Act § 1814(c). Exempt from that prohibition are Medicare payments
for health care services provided to Medicare beneficiaries in IHS hospitals and skilled
nursing facilities. /d. (stating that the prohibition on payment to Federal providers is
“[s]ubject to section 1880,” which authorizes Medicare payment to eligible IHS hospitals
and skilled nursing facilities).

Case Background

On April 2, 2007, CGH filed an application with the State of New Mexico to be
designated as a CAH under the state’s RHFP. P. Ex. 6. New Mexico approved the
application and recommended that CMS certify CGH for Medicare participation as a
CAH. P. Ex. 15.

On October 27, 2008, CMS determined that CGH was ineligible for certification, because
it did not meet the 35-mile requirement in section 1820(c)(2)(B)(@)(I). P. Ex. 9. After
CGH filed a request for reconsideration, CMS upheld its original denial, stating:

+ Medicare pays most hospitals for their inpatient services under a prospective payment
system (PPS). Act § 1886(d); 42 C.F.R. Part 412. CAHs, on the other hand, are eligible
for “reasonable cost” reimbursement, the amount of which is determined retrospectively
based on provider cost reports. Act §§ 1814(1), 1834(g), 1861(v); 42 C.F.R. § 413.1 et
seq.

> Medicare program manuals are available on CMS’s website at
https://www1.cms.gov/Manuals/IOM.
4

We determined that a hospital in full operation [namely, Acoma] is located
within the 35 mile radius of [CGH]. Furthermore, in reviewing the file of
[Acoma], we concluded that it meets the definition of a hospital. That
hospital has an active Medicare provider agreement and is currently
accredited by the Joint Commission (TJC). A hospital accredited by TJC is
deemed to meet the Medicare Conditions of Participation.

P. Ex. 1.

Dissatisfied with the reconsideration determination, CGH requested an ALJ hearing, after
which the parties filed cross-motions for summary judgment supported by documentary
evidence and briefing. That briefing included: CGH’s August 28, 2009 brief in support
of its motion for summary judgment (CGH Br.); CMS’s October 30 brief supporting its
cross-motion for summary judgment and responding to CGH’s motion (CMS Br.);
CGH’s November 19, 2009 response to CMS’s cross-motion (CGH Response); CMS’s
January 21, 2010 reply (CMS Reply); and CGH’s February 4, 2010 surreply (CGH
Surreply).

On April 7, 2010, I requested supplemental briefing to address certain legal and factual
issues. On May 7, 2010, CMS filed a supplemental brief with supporting exhibits (CMS
Supp. Br.). CGH responded to CMS’s supplemental brief on May 21, 2010 (CGH Supp.
Br.). The parties then filed replies to the each other’s supplemental briefs on June 1
(CMS Supp. Reply) and June 9, 2010 (CGH Supp. Reply).

Discussion

Summary judgment is appropriate when the record shows that no genuine issue exists as
to any material fact, and the moving party is entitled to judgment as a matter of law.
Celotex Corp. v. Catrett, 477 U.S. 317, 322-25 (1986). In evaluating a motion for
summary judgment, I follow Rule 56 of the Federal Rules of Civil Procedure and related
federal case law. Civil Remedies Division Procedures § 7 (available at
http://www.hhs.gov/dab/divisions/civil/procedures/divisionprocedures.html).

Because CGH seeks to participate in Medicare as a CAH, CGH bears the burden of
demonstrating that it meets applicable eligibility criteria in section 1820 of the Act and in
the corresponding regulations. Cf: Hillman Rehab. Ctr., DAB No. 1611, at 8-10, 64, 85
(1997) (finding that CMS bore the initial “burden of production” to show that it had a
legally sufficient basis to terminate the provider from the Medicare program but placing
the burden of persuasion on the provider to demonstrate substantial compliance with the
relevant conditions of Medicare participation), aff'd, Hillman Rehab. Ctr. v. United
5

States, No. 98-3789 (GEB) (D.N.J. May 13, 1999).° The extent to which a party has
carried its evidentiary burden under the relevant substantive law is a factor in evaluating
whether the prerequisites for summary disposition have been met. Anderson v. Liberty
Lobby, Inc., 477 U.S. 242, 252-55 (1986) (noting that in ruling on a motion for summary
judgment, the judge must view the evidence presented through the prism of the
substantive evidentiary burdens).

A. Undisputed Material Facts
CGH is a 25-bed acute-care hospital located in Grants, New Mexico. P. Ex. 6.

Acoma is an IHS facility located in San Fidel, New Mexico. CMS Ex. 1. CGH is an
18.9 mile drive from Acoma. P. Ex. 21.

In June 1981, CMS (then known as the Health Care Financing Commission) accepted
Acoma’s application to participate in the Medicare program based on the results of
surveys that the state of New Mexico conducted to certify its compliance with Medicare
conditions of participation. See CMS Exs. 4-10.

Acoma has participated in the Medicare program since 1981. CMS Ex. 9.

Acoma participates in Medicare under a Health Insurance Benefit Agreement (also
known as a “provider agreement”) that HCFA accepted on June 1, 1981. CMS Ex. 10, at
2.

The Joint Commission (formerly known as the Joint Commission on Accreditation of
Healthcare Organizations (ICAHO)) presently accredits Acoma as a hospital.’ CMS Exs.
2, 15.

© Tn Hillman, the Board found “no distinction, relevant for who bears the burden of
proof, between a provider first seeking to participate in the program and a provider whose
agreement is terminated.” Hillman, DAB No. 1611, at 9.

7 “The Joint Commission is a private non-profit accrediting organization run by the
American Medical Association, the American Hospital Association, the American
College of Physicians-American Society of Internal Medicine, and the American Dental
Association.” Am. Nurses Ass'n v. Leavitt, 593 F. Supp. 2d 126, 128 n.1 (D.D.C. 2009).
B. Conclusions of Law

Although a facility must meet multiple requirements to participate in Medicare as a CAH,
the parties agree that this appeal implicates only one — namely, the 35-mile requirement
in section 1820(c)(2)(B)(G)(D of the Act. See Joint Notice of Issues for Summary
Judgment (June 25, 2009). The parties also agree that the 35-mile requirement is not met
if Acoma is a “hospital,” as that term is used in section 1820(c)(2)(B)(i)(1). Based on the
following analysis, I conclude that no genuine dispute of material fact exists and that
CMS lawfully determined that Acoma is a hospital within the meaning of section

1820(c)(2)(B)(i)(D.

1. As used in section 1820(c)(2)(B)(i)(1) of the Act, “hospital”
means an institution that meets the requirements in paragraphs
one through nine of section 1861(e).

Section 1820 of the Act does not define the term “hospital.” However, both parties
contend that section 1861 supplies the appropriate definition. See CGH Br. at 15; CGH
Response at 2-3; CGH Supp. Br. at 1; CMS Supp. Reply at 1.

Section 1861 defines numerous terms used throughout the Medicare statute, including
“hospital” (in section 1861(e)) and “critical access hospital” (in section 1861(mm)(1)).*
With certain explicit but irrelevant exceptions, section 1861(e) states that a hospital is an
“institution” that meets the requirements in paragraphs one through nine of that section.
These enumerated requirements — known as “conditions of participation” (see 42 C.F.R.
Part 482) — are the minimum health and safety standards that an institution must meet to
participate in Medicare as a hospital.

The prefatory words in section 1861 state that its definitions — including the definition in
section 1861(e) — are “[f]or purposes of this title [XVIII].” Title XVIII’s “purposes”
undoubtedly include the certification of a facility’s eligibility to participate in Medicare
as a CAH. For that reason, I apply the definition of “hospital” in section 1861(e) to
determine whether CGH has met the requirement in section 1820(c)(2)(B)(i)(I) that a

® Sections 1864 and 1866 indicate that Medicare pays for health services furnished by

“providers of services” that are certified as eligible to participate in the program. Section
1861(u), in turn, defines a “provider of services” to include a “hospital” and a “critical
access hospital.” Section 1861(e) states that “[t]he term ‘hospital’ does not include,
unless the context otherwise requires, a critical access hospital (as defined in section
1861(mm)(1)).”
7

facility be no more than a 35-mile drive from another hospital.? Cf, Stenberg v. Carhart,
530 U.S. 914, 942 (2000) (“When a statute includes an explicit definition, we must
follow that definition . . . .”); Ratzlaf v. United States, 510 U.S. 135, 143 (1994) (“A term
appearing in several places in a statutory text is generally read the same way each time it
appears.”). More specifically, because CGH’s eligibility to participate as a CAH hinges
on whether Acoma is a hospital within the meaning of that statutory provision, I consider
whether a valid basis exists to conclude that Acoma meets the definition of a hospital in
section 1861(e). As noted, that definition calls for the institution to comply with the
requirements in section 1861(e)’s nine numbered paragraphs.

2. The record establishes that Acoma meets section 1861 (e)’s
definition of a “hospital.”

Section 1865(a) of the Act provides that an institution that the Joint Commission
accredits as a hospital “shall be deemed to meet the requirements of the numbered
paragraphs of section 1861(e),” except for:

the requirement in 1861(e)(6)(A) relating to utilization review;

the requirement in section 1861(e)(6)(B) relating to discharge planning; and

*“any standard, promulgated by the Secretary pursuant to [1861(e)(9)] which is
higher than the requirements prescribed for accreditation by such Commission.”'°

° If section 1861(e)’s definition were inapplicable, then the Secretary could, in theory,
deny CAH certification to a facility based on its proximity to a so-called hospital that does
not meet Medicare’s conditions of participation for hospitals or CAHs — conditions that
prescribe standards for the availability of various hospital services and health professionals
within hospital facilities. See, e.g.,42 C.F.R. §§ 482.23, 482.25-.27, 485.618-.643. I can
discern no reason why Congress would permit such a result given that a stated goal of
CAH certification is to “improve[] access to hospital and other health services for rural
residents[.]” Act § 1820(b)(1)(A)(iii).
'° T base my analysis on the text of section 1865(a) that was in effect prior to the
Medicare Improvements for Patients and Providers Act of 2008 (MIPPA), Pub. L. No.
110-275, which was enacted on July 15, 2008. See 42 U.S.C. § 1395bb (2006). Section
125 of the MIPPA amended section 1865 by striking subsection (a) and redesignating
subsections (b), (c), (d), and (e) as subsections (a), (b), (c), and (d), respectively. Pub. L.
No. 110-275, § 125(a), 122 Stat. 2519-2520. Section 125(d) of the MIPPA contains a
“transition rule,” which states that the amendments to section 1865 “shall apply with
respect to accreditations of hospitals granted on or after the date that is 24 months after
the date of enactment of this Act.” Jd. This transition rule further states the amendments
(Continued. . .)
8

Section 1865(a) also authorizes the Secretary of HHS to find that an accredited institution
complies with the requirements in section 1861(e)(6), if the Joint Commission, as a
condition of accreditation, requires a utilization review plan and discharge planning
process (or imposes requirements that “serve[] substantially the same purpose”).

The Joint Commission currently accredits Acoma as a hospital. Thus, under section
1865(a), Acoma is “deemed to meet” the requirements in paragraphs (1) through (5), (7),
and (8) of section 1861(e). See 42 C.F.R. §§ 488.10(b), 488.5. In other words, the fact
that the Joint Commission accredits Acoma as a hospital constitutes sufficient evidence
that Acoma meets those statutory requirements.

In addition, the record establishes that Acoma meets the other requirements of section
1861(e) not covered by section 1865’s deeming provision — namely, the requirements of
section 1861(e)(6)(A) (utilization review), section 1861(e)(6)(B) (discharge planning),
and section 1861(e)(9).

Section 1861(e)(6)(A) requires an institution to have a “utilization review plan which
meets the requirements of” section 1861(k). In accordance with section 1861(k), CMS’s
regulations create two exceptions to the utilization review requirement. 42 C.F.R.

§ 482.30(a). One of the exceptions is for any hospital that has an agreement with a
Quality Improvement Organization (QIO) that has a contract with CMS to assume
“binding review for the hospital.” See id. § 482.30(a)(1); see also 42 C.F.R. § 488.14
(providing that a QIO’s review activities are in lieu of the utilization review requirement
of section 1861(e)(6)). CMS has submitted evidence that Acoma has an agreement with
the New Mexico Medical Review Association, a QIO under contract with CMS, to
assume binding review of Acoma. CMS Exs. 17-18. In addition, CMS certified as early
as 1981 that Acoma qualified for section 1861(k)’s external-review exception, and no
evidence exists that CMS has ever found Acoma ineligible for that exception. CMS Ex.
10, at 1 (stating “[t]he Statutory Utilization Review requirements are met by [Acoma’s]
participation in the PSRO [Professional Standards Review Organization],” the precursor
to the QIO). Consequently, the record demonstrates that Acoma is compliant with
section 1861(e)(6)(A)."!

(.. .Continued)

to section 1865 “shall not effect the accreditation of a hospital by the Joint Commission .
. . for the period of time applicable under such accreditation.” Jd. I base my analysis on
section 1865(a)’s pre-MIPPA text, because Acoma received its most recent Joint
Commission accreditation prior to 24 months after the MIPPA’s enactment (that is, prior
to July 15, 2010). See CMS Ex. 15.

'' Acoma signed its QIO agreement in March 2009, shortly after CMS issued its
reconsideration determination in this case. CGH implies that I am bound by the facts that
(Continued. . .)
9

The record also shows that Acoma meets the discharge planning requirement in section
1861(e)(6)(B). As indicated, section 1865(a) expressly authorizes CMS to determine that
an institution is compliant with section 1861(e)(6), based on an equivalent accreditation
standard that the Joint Commission imposed. In a December 1994 Final Rule, CMS
announced its determination that the Joint Commission’s accreditation standard for
hospital discharge planning is equivalent to the discharge planning requirement in section
1861(e)(6)(B) and the regulation that implements that requirement. Final Rule, Medicare
and Medicaid Programs; Revisions to Conditions of Participation for Hospitals, 59 Fed.
Reg. 64,141, 64,144-45 (Dec. 13, 1994). In view of that determination, Acoma’s Joint
Commission accreditation is sufficient evidence of its compliance with section
1861(e)(6)(B).

Finally, CMS asserts that the requirement in section 1861(e)(9) is not implicated in this
case, because the Secretary of HHS has not promulgated any requirements pursuant to
section 1861(e)(9) that are higher than the requirements prescribed for Joint Commission
accreditation.'? See CMS Supp. Br. at 8. CGH does not dispute that assertion.
Accordingly, the record establishes that Acoma meets the requirement in section
1861(e)(9).

CGH does assert that Joint Commission accreditation creates only a “presumption” of
compliance with section 1861(e)’s requirements and that the presumption is “subject to
verification and cannot cure actual deficiencies.” CGH Supp. Br. at 8. CGH further
asserts that the presumption of Acoma’s compliance with section 1861(e)(7) has been
rebutted in this case. Jd. at 8-10. Section 1861(e)(7) states that where state or local law
provides for the licensing of hospitals, the institution seeking hospital status in the
Medicare program must be either: (1) “licensed pursuant to such law;” or (2) “approved,
by the agency of such State or locality responsible for licensing hospitals, as meeting the
standards established for such licensing.” According to CGH, the presumption of
Acoma’s compliance with section 1861(e)(7) has been rebutted, because CMS has

(.. .Continued)

existed at the time of the initial or reconsideration determinations (or at the time of its
application for certification). CGH Supp. Br. at 11; CGH Supp. Reply at 5 n.7.
However, CGH offers no legal argument to support that position, and I am unaware of
any legal authority that binds me in the manner that CGH suggests.

2 Section 1861(e)(9) states that an institution must “meet[] such other requirements as
the Secretary finds necessary in the interest of the health and safety of individuals who
are furnished services in the institution.”
10

admitted in this proceeding that Acoma is not licensed as a hospital by the State of New
Mexico, and because the New Mexico Department of Health (DOH), which licenses
hospitals, has indicated that it does not survey Acoma for compliance with state law.
CGH Supp. Br. at 8.

I reject this argument, because any presumption created by section 1865(a) is not
rebuttable in this context. Section 1865(d) provides that a hospital that is deemed to meet
— by operation of section 1865(a) — a condition of participation may lose that status “if
the Secretary finds that [the hospital] has significant deficiencies (as defined in the
regulations pertaining to health and safety)[.]” Pursuant to section 1865(d), CMS has
promulgated regulations specifying how it will enforce the conditions of participation at
accredited hospitals. See 42 C.F.R. § 488.7. Under those regulations, CMS may survey
the accredited hospital to validate its compliance with Medicare conditions of
participation. 42 C.F.R. §§ 488.7, 488.10(b)-(c). An accredited hospital “will no longer
be deemed to meet the conditions of participation,” say these regulations, if it “is found
after a validation survey to have significant deficiencies related to the health and safety
of patients[.]”'? Id. § 488.10(c) (italics added).

Considered as a whole, these enforcement provisions indicate that any presumption of
compliance arising from a hospital’s Joint Commission accreditation can be rebutted only
in the context of a CMS-initiated validation survey. Furthermore, a hospital that is
deemed to be compliant with conditions of participation by virtue of Joint Commission
accreditation may lose its deemed status only if CMS finds “significant deficiencies”
relating to patient health and safety. Here, no evidence exists that CMS (or a CMS-
contracted state agency) has initiated or performed a survey of Acoma to validate its
compliance with Medicare requirements in section 1861(e). Nor is there any evidence
that CMS has found Acoma to have “significant deficiencies” relating to patient health
and safety. In addition, no evidence exists that CMS has determined in any context that
Joint Commission accreditation provides inadequate assurance of Acoma’s compliance
with Medicare health and safety requirements. Thus, for present purposes, Acoma’s Joint
Commission accreditation is legally sufficient evidence of its compliance with section
1861(e)(7). Cf 42 C.F.R. § 488.10(d) (stating that CMS “may treat the provider or
supplier as meeting” conditions of participation when it finds that accreditation “provides
reasonable assurance” the conditions are met).

'S Tf subject to a validation survey, an accredited institution must authorize the Joint
Commission to release to CMS a copy of its most recent accreditation report to retain its
deemed status. 42 C.F.R. § 488.10(b)(2).
11

For all the reasons discussed, the undisputed facts establish that Acoma meets Medicare’s
definition of a hospital in section 1861(e) and is therefore a “hospital” within the meaning
of the 35-mile requirement in section 1820(c)(2)(B)(i)(D.

3. CMS has reasonably interpreted the term “hospital” to include
Acoma.

Assuming, for discussion purposes, that the meaning of the term “hospital” in section
1820(c)(2)(B)(i)() is unclear, I consider whether CMS has reasonably interpreted that
term to include Acoma. In general, when a statute or regulation administered by the
federal agency is silent or ambiguous about the issue presented, it is appropriate for an
ALJ or the Board to defer to the agency’s reasonable interpretation of that law. Missouri
Dept. of Soc. Servs., DAB No. 2184, at 2 (2008).

In its initial response to CGH’s motion for summary judgment, CMS contended that the
criterion in section 1861(e)(1) that an institution be “primarily engaged” in providing
inpatient services was the only requirement that had to be met to treat Acoma as a
ospital in these circumstances. CMS Br. at 7-8. CMS abandoned that position in its
May 7, 2010 supplemental brief, stating: “[a]fter further consideration of the applicable
statutory language, and other considerations, CMS hereby clarifies that it interprets the
term ‘hospital,’ as used in section 1820(c)(2)(B)(i)(1), to mean an institution that has a
provider agreement to participate in the Medicare program as a hospital (i.e. that meets
the requirements in subparagraphs (1) through (9) of section 1861(e)).” CMS Supp. Br.
at 3-4. “Thus,” said CMS, “‘a hospital seeking CAH designation must be located more
than a 35-mile drive from another CAH or a hospital that has a provider agreement to
participate in the Medicare program.” Jd. at 4.

CMS’s interpretation of the term “hospital” — as an institution with a provider agreement
to participate in the Medicare program as a hospital — is reasonable. Possession of such a
provider agreement is some evidence that the institution meets the statutory definition of
a hospital in section 1861(e), a definition that is generally applicable throughout the
Medicare statute. See Act § 1866(b)(2)(B) (providing that the Secretary may refuse to
enter into an agreement or may terminate an agreement after determining that a hospital
fails substantially to meet the conditions of participation); 42 C.F.R. § 489.10(a)
(providing that an entity must meet the conditions of participation to participate in
Medicare). The interpretation is also consistent with the way in which CMS has
interpreted the term “hospital” in a statutory provision that immediately precedes the 35-
mile requirement. Clause (i) of section 1820(c)(2)(B), which prefaces the 35-mile
requirement in sub-clause (1), provides that a State may designate a facility as a CAH if
the facility “is a hospital” located in a rural area (italics added). CMS has implemented

12

clause (i) in 42 C.F.R. § 485.612. With certain irrelevant exceptions, section 485.612
provides that a facility seeking CAH status must be a “hospital that has a provider
agreement to participate in the Medicare program as a hospital at the time the hospital
applies for designation as a CAH.” "*

CGH urges me to disregard CMS’s interpretation, because CMS did not promulgate a
regulation, or publish a statement, embodying that interpretation prior to issuing the
initial determination in this case. See CGH Br. at 14, 24-27; see also CGH Surreply at 7-
8 (asserting that “there is no properly adopted rule of any kind requiring a 35-mile
distance from an IHS facility to obtain critical access hospital status”). It is well-
established, however, that an agency may interpret its statute case-by-case through
adjudication, in lieu of rulemaking. Conn. Dept. of Soc. Servs., DAB No. 1982, at 21
(2005) (citing cases). Thus, CMS was not obligated to issue a regulation or interpretative
tule before denying CGH’s certification request.

‘4 CGH suggests that CMS’s interpretation is unreasonable, because, it says, section
1880(b) of the Act authorizes Medicare to pay IHS hospitals “without regard to the extent
of its actual compliance” with applicable conditions of participation. CGH Supp. Br. at
12. CGH’s reliance on section 1880(b) is misplaced. That provision, which was enacted
on September 30, 1976, states that an IHS hospital

which does not meet all of the conditions and requirements of this title
which are applicable generally to hospitals . . . but which submits to the
Secretary within six months after the date of the enactment of this section
an acceptable plan for achieving compliance with such conditions and
requirements, shall be deemed to meet such conditions and requirements
(and to be eligible for payments under this title), without regard to the
extent of its actual compliance with such conditions and requirements,
during the first 12 months after the month in which such plan is submitted.

Act § 1880(b) (italics added); Pub. L. No. 94-437 § 401(b), 90 Stat. 1400. By its own
terms, section 1880(b) had only temporary effect following its September 1976
enactment. The provision authorized Medicare payment to a noncompliant IHS hospital:
(1) only if the hospital submitted a compliance plan within six months after the
provision’s enactment; and (2) only for a period of 12 months following the Secretary’s
acceptance of the compliance plan.
13

An agency may not, of course, change its view about the meaning of a statute or
regulation and apply the new interpretation to an entity that has reasonably relied to its
detriment on the prior interpretation. See Alaska Dept. of Health and Soc. Servs., DAB
No. 1919, at 14 (2004). CGH suggests that CMS has done just that, claiming that the
challenged determination is “inconsistent with [CMS’s] prior certification of critical
access hospitals within 35-miles of [IHS] facilities[.]” CGH Br. at 28, 29-30.

In general, it is “incumbent on a party complaining of inconsistency in administrative
action” to prove the inconsistency. South Shore Hosp., Inc. v. Thompson, 308 F.3d 91,
102-03 (1st Cir. 2002). CGH has not done so here.

In support of its claim of inconsistency, CGH submitted evidence of eight facilities that
CMS certified as CAHs, even though they were located less than a 35-mile drive from
IHS hospitals. See P. Ex. 26. These eight facilities are: Big Horn County Memorial
Hospital; Cordell Memorial Hospital; Lincoln County Medical Center; Southwestern
Memorial Hospital; Presentation Medical Center; St. Andrews Health Center; and Jane
Phillips Nowata Health Center. See id.; see also CGH Br. at 12.

Of these eight facilities, seven obtained their CAH certification prior to January 1, 2006.
See P. Ex. 25, at 2, 16, 17, 19, 20, 21 (setting forth column indicating the effective date of
CAH status). That date is significant. As originally enacted, section 1820 authorized a
state to waive the 35-mile requirement for any facility that it chose to certify as a
“necessary provider of health care services to residents in the area.” Act §
1820(c)(2)(B)(i)(II) (1997). In 2003, Congress amended section 1820 to remove that
waiver authority effective January 1, 2006. Pub. L. No. 108-173 § 405(h)(1), 117 Stat.
2269. Thus, it is possible that some or all of the seven facilities whose CAH status
became effective prior to January 1, 2006 secured that status as “necessary providers”
without having to meet the 35-mile requirement, rendering irrelevant the location of any
IHS facility. CGH offered no evidence to rule out that possibility.

CGH points to an email written by an employee of HHS’s Office of Legislation and
addressed to the office of Senator Bingaman of New Mexico. P. Ex. 14, at 1. The email
indicates that Lincoln Medical Center (Lincoln) in Ruidoso, New Mexico was certified as
a CAH despite being located less than a 35-mile drive from Mescalero Indian Hospital
(Mescalero). Jd. The email also refers to a “note in the file” (whose author is
unidentified), which stated that Lincoln was “‘more than 35 miles from the nearest
licensed general hospital.” Jd. Although it appears from the email that the location of
Mescalero was not considered in the decision to certify Lincoln as a CAH, the email is
insufficient proof that CMS had formulated a clear position concerning Mescalero’s legal
status under the 35-mile requirement, because the email indicates that the state of
Mexico, not CMS, made the decision to certify Lincoln. Jd. (stating that that Lincoln’s
“eligibility determination was made by the NM Office of Rural Health in 2002” and that

14

“CAH eligibility determinations are no longer made by the states but are now determined
by the respective [CMS] regional offices”). Moreover, the email does not rule out the
possibility that Lincoln had been designated as a “necessary provider.”'> P. Ex. 14.

As for the one facility whose CAH status became effective after January 1, 2006 — Cobre
Valley Community Hospital (Cobre) — the fact of its certification is also insufficient
evidence that CMS had formulated a position on the legal issue now before me. It is
possible that Cobre was certified as a CAH despite its proximity to the IHS facility only
because CMS determined that factual circumstances unique to the nearby IHS facility
disqualified it from hospital status under section 1861(e), and not because CMS
determined that an IHS facility cannot, as a matter of law, be regarded as a hospital
within the meaning of the 35-mile requirement.

Given the absence of evidence about the legal and factual underpinnings of CMS’s prior
certifications, I cannot draw the inference that CGH apparently wants me to draw —
which is that prior to April 2007, when CGH filed its application for certification, CMS
interpreted the term “hospital” in section 1820(c)(2)(B)(i)() as excluding any IHS
facility, regardless of its participation or eligibility to participate in the Medicare
program. I thus reject the contention that CMS has changed its interpretation of the law
or otherwise inconsistently applied the 35-mile requirement to similar situations. I also
find no reason to suspect that CMS’s present interpretation of section 1820(c)(2)(B)G@)(D,
as expressed in its May 7, 2010 supplemental brief, is not the product of fair and
considered judgment. Accordingly, I find CMS’s interpretation to be worthy of
deference. See Auer v. Robbins, 519 U.S. 452, 462 (1997) (holding an agency
interpretation advanced in litigation may be worthy of deference so long as it reflects the
agency’s “fair and considered judgment” on the matter in question). Applying that
interpretation, I find that Acoma is a hospital, because it participates in the Medicare
program as a hospital under a valid provider agreement.

4. CGH'’s other objections to CMS’s determination concerning
Acoma’s legal status are unfounded or unpersuasive.

I have considered but reject all of CGH’s other contentions concerning CMS’s
determination that Acoma is a “hospital.” I discuss only some of those contentions here.

'S Lincoln’s certification became effective prior to January 1, 2006. P. Ex. 25, at 19.
15

a. CMS’s determination does not usurp the state’s authority
under section 1820.

CGH contends that CMS’s determination in this case “usurp[s] the State’s statutory right
to determine whether the 35-mile distance requirement is met.” CGH Br. at 14, 21-24.
According to CGH, section 1820(e)(2) of the Act “directs CMS merely to ensure that the
State has ‘designated the hospital a critical access hospital,’ not to determine whether that
designation is correct.” Jd. at 22 (citing section 1820(e)). In other words, CGH contends
that if a state designates a facility as a CAH pursuant to section 1820(c)(2), CMS must
accept the state’s legal findings supporting that designation, including any finding that
the facility meets the 35-mile requirement.

I reject that contention, because CMS’s authority to require compliance with the 35-mile
requirement as a condition of certification can be found, at minimum, in section
1820(e)(3) of the Act, which requires a facility to meet “such other criteria as the
Secretary may require.” Pursuant to section 1820(e)(3), the Secretary has issued
regulations containing requirements that a facility must meet to participate in Medicare as

a CAH. 42 C.F.R. §§ 485.601-.647. Those regulations provide that CMS will certify a
facility as a CAH only if the state designates the facility as a CAH, and the facility is
found to meet the “conditions of participation” for CAHs. Id. § 485.610(a)(1). Those
conditions of participation include the 35-mile requirement. Id. § 485.610(c).

b. CMS’s determination is not inconsistent with how Medicare
program treats IHS facilities vis-a-vis non-IHS providers.

CGH contends that “CMS’s decision to treat [Acoma] the same as a ‘hospital’ in this one
limited and counterintuitive area is inconsistent with the many ways CMS draws
common-sense distinctions between [IHS] facilities and hospitals.” CGH Br. at 30
(italics added). In support, CGH points out that IHS facilities, unlike other Medicare
providers, may deny access to their services based on a patient’s race (i.e., based on
whether the patient is an American Indian or Alaska Native). Jd. at 17, 30. In addition,
CGH asserts that certain Medicare program practices and policies demonstrate that CMS
does not recognize IHS facilities as “hospitals” as that term is “typically used for
Medicare purposes.” CGH Supp. Br. at 13. For example, according to CGH, CMS does
not collect wage data from Acoma (as it does from non-IHS facilities), does not pay IHS
facilities directly (as it pays non-IHS providers), exempts IHS facilities from the usual
Medicare cost reporting requirements, does not treat IHS facilities as hospitals payable
under the outpatient hospital prospective payment system, and directs the state survey
agencies not to survey IHS facilities or to investigate complaints at those facilities. CGH
Br. at 30-31.
16

The statute and regulations refute CGH’s suggestion that CAH certification is the only
context in which the Medicare program recognizes an IHS facility as a hospital. The
Medicare statute refers to an IHS hospital as a “Federal provider of services.” See Act

§ 1814(c) (prohibiting payment to any federal provider of services except as provided in
section 1880, which authorizes Medicare payments to IHS hospitals). Under section
1861(u), the term “provider of service” includes a “hospital” as defined in section
1861(e). Section 1861(e), in turns, defines a hospital as any “institution” that meets the
enumerated requirements and does not exclude federal facilities from its scope.
Meanwhile, section 1880(a) provides that a “hospital . . . of the Indian Health Service”
(italics added) may receive Medicare payment for services provided to program
beneficiaries if the conditions and requirements “applicable generally” to hospitals are
met. In addition, Medicare’s regulations state that Medicare payment may be made for
services that “participating hospitals” of the IHS furnish. 42 C.F.R. § 411.6(b)(3). Read
as a whole, these provisions recognize that an eligible IHS hospital, such as Acoma, may
participate in (receive payment from) Medicare as a hospital, as the Medicare statute
defines that term.

CMS’s program manuals confirm that the Medicare program confers hospital status on
eligible IHS facilities. The Program Integrity Manual (PIM), for example, instructs an
IHS facility that wishes to enroll in Medicare as a hospital to check either “Indian Health
Service facility” or “hospital” or “perhaps both” on the enrollment application and further
states that CMS “processes IHS applications in the same manner (and via the same
procedures) as it would with a [non-IHS] hospital[.]” PIM, ch. 10, § 2.1.9 (rev. 320,
issued Dec. 23, 2009). Another CMS manual, the Medicare Claims Processing Manual
(CPM), states that an IHS hospital may be deemed to meet Medicare conditions of
participation for hospitals by virtue of its Joint Commission accreditation. CPM, ch. 19,
§ 40.2 (rev. 1040, issued Aug. 25, 2006).

The fact that Acoma does not serve the general population does not negate its status as a
hospital under the Medicare program. Compliance with federal anti-discrimination law is
not an element of the statutory definition of “hospital” or of the regulations that
implement the conditions of participation established by that definition.'* See 42 C.F.R

'© Apart from the conditions of participation, the Medicare regulations obligate a

hospital to meet “applicable civil rights requirements of . . . Title VI of the Civil Rights
Act of 1964, as implemented by 45 CFR part 80, which provides that no person in the
United States shall, on the ground of race, color, or national origin, be excluded from
participation in, be denied the benefits of, or be subject to discrimination under, any
program or activity receiving Federal financial assistance (section 601)[.]” See 42 C.F.R.
§ 489.10(b)(1) (italics added); see also id. § 489.2(a) (stating that subpart A of Part 489
“sets forth the basic requirements for submittal and acceptance of a provider agreement
under Medicare”). The HHS regulations that implement Title VI provide that with
(Continued. . .)
17

Part 482, subpart C. The other distinctions in program administration that CGH cited
also do not affect Acoma’s status as a hospital. The bottom line is that CMS may
lawfully treat Acoma as a hospital if it meets the statutory definition in section 1861(e), a
definition that does not exclude federal facilities. '7

c. CMS’s determination is not arbitrary or capricious.

Next, CGH contends that “CMS’s refusal to certify the State’s critical access hospital
designation is inconsistent with its prior assurances to the New Mexico Department of
Health that the proximity of an [IHS] facility would not be considered in its certification
decision.”” CGH Br. at 28. CGH asserts that “[t]he State, on behalf of CGH General
Hospital, was specifically ‘assured by CMS staff that Federal hospitals, including Indian
Health Service facilities, were not licensed by the State, and did not provide services to
the general public, and as such were not to be considered in calculating the 35-mile
distance requirement[.]’” Jd. at 31. CGH also asserts that “[t]he CMS regional office...
likewise specifically assured the State that the ‘the CGH . . . application would not need
to conform with Necessary Provider provisions of the Federal rules,’ which would have
provided an alternative path to critical access hospital status.” Jd. (quoting P. Ex. 22).
According to CGH, these assurances “lulled the State and CGH General Hospital into
foregoing pursuit of critical access hospital status through necessary provider
certification[.]” Jd. at 32. CGH asserts that “[i]t is clearly arbitrary and capricious for
CMS to make these assurances, holding out one interpretation of the statute, and then,
without warning, reversing course.” Id.

(.. .Continued)

respect to “Indian Health” services, “[a]n individual shall not be deemed subjected to
discrimination by reason of his exclusion from benefits limited by Federal law to
individuals of a particular race, color, or national origin different from his.” 45 C.F.R. §
80.3(d).

'T Section 1820(g)(3) of the Act authorizes grants to “eligible small rural hospitals” and
defines an eligible small rural hospital to mean “a non-Federal, short-term general acute
care hospital” (italics added). The appearance of the term “non-Federal” in this provision
suggests that Congress knew what language to use had it intended to exclude “federal
providers” — such as IHS hospitals — from the scope of the 35-mile inquiry. Cf: Russello
v. United States, 464 U.S. 16, 23 (1983) (“[Where] Congress includes particular language
in one section of a statute but omits it in another section of the same Act, it is generally
presumed that Congress acts intentionally and purposely in the disparate inclusion or
exclusion.”).
18

The evidence that CGH cited in support of these assertions is Petitioner’s Exhibit 22 —a
June 1, 2009 letter from the DOH to CGH. That letter, written after CMS issued its
initial determination in this case, refers to “discussions” between DOH and CMS’s
regional office “exploring whether the CGH application would need to conform with
Necessary Provider provisions of the Federal rules.” P. Ex. 22, at 1.

The June 1, 2009 letter does not indicate when DOH’s alleged discussions with CMS
occurred. The only date mentioned in the letter is November 30, 2007, the date that
CMS’s contractor recommended approval of CGH’s April 2, 2007 application for CAH
status. CGH does not allege that it consulted with CMS prior to submitting that
application, and no allegation or proof exists of any pre-April 2007 discussions between
CMS and DOH. See CGH Br. at 9, § 21 (indicating only that DOH conferred with CMS
before DOH recommended approval of CGH’s application). In addition, CGH’s
application makes no mention of any consultative efforts by DOH on CGH’s behalf. P.
Ex. 6 (summarizing the work of CGH’s governing board and other staff to formulate the
application). Given these circumstances, the only reasonable inference I can make is that
the discussions described in the June 1, 2009 letter occurred sometime after CGH filed its
application for CAH status with the State of New Mexico. If so, then the June 1, 2009
letter at most proves that while considering CGH’s request for certification, and before
issuing any determination about that request, CMS changed its mind about CGH’s
eligibility for CAH status. Absent other contextual details, that reversal cannot
reasonably be regarded as arbitrary and capricious conduct but merely evidence of
deliberation by CMS about a novel, and perhaps difficult, legal issue. It is important to
note that CMS’s formal determinations were consistent, as both the initial and
reconsideration determinations advised CGH that it was ineligible for CAH status. P.
Exs. 1,9.

Moreover, the facts (as alleged) do not prove that CMS improperly “lulled” CGH into
“foregoing pursuit of critical access hospital status through necessary provider
certification.” The state’s authority to designate CGH a “necessary provider” expired on
January 1, 2006, 15 months before CGH filed its application for CAH status. See P. Ex.
6; Act § 1820(h)(3). Nothing in DOH’s June 1, 2009 letter, or any other document,
indicates that CGH ever sought, or contemplated seeking, “necessary provider” status.
CGH Exs. 6, 22.

To the extent that CGH asserts an estoppel claim based on CMS’s alleged “assurances,”
see CGH Br. at 32-33, that claim must fail, because I lack the authority to order equitable
relief and because estoppel against the federal government, if available at all, may not be
imposed unless all of that remedy’s traditional elements (including detrimental reliance)
are present and there is also proof of “affirmative misconduct” by the government. US
19

Ultrasound, DAB No. 2302, at 8 (2010); Family Health Servs. of Darke County, Inc.,
DAB No. 2269, at 18-20 (2009). CGH has not demonstrated that it meets the traditional
elements of estoppel (particularly detrimental reliance), much less proved affirmative
governmental misconduct.

d. CMS’s determination does not thwart the legislative purpose
of CAH certification

Emphasizing that IHS facilities generally bar access to persons who are not American
Indians, CGH asserts that it is “the only facility in a radius of more than 65 miles that will
treat the majority of the population in the service area who are non-Indians[.]” CGH Br.
at 19. CGH also asserts that Cibola County, New Mexico “‘is a federally-designated
medically underserved area due to a shortage of primary care providers, high infant
mortality, high poverty and/or high elderly population.” Jd. In addition, CGH asserts
that IHS hospitals are not required to have the resources to provide emergency care
services, implying that some county residents have — or in the future may have —
difficulty obtaining those services. /d. at 20. CGH asserts that these facts put CMS’s
determination in conflict with a key legislative purpose of section 1820, which is to
improve rural residents’ access to hospital services. Jd. at 20-21. According to CGH,
“not designating [it] as a critical access hospital because of the presence of a facility that

does not provide access to care to the majority of the area’s residents violates Congress’s
plainly stated goal of increasing access to care and must therefore be nullified: ‘[A] rule
out of harmony with the statute is a mere nullity.”” Jd. at 21 (quoting Manhattan Gen.
Equip. Co. v. Commn’r, 297 U.S. 129, 134 (1936)).

I disagree that CMS’s determination is antithetical to the statute’s purpose. Congress
evidently wanted to preserve or increase rural residents’ access to hospital services, but
Congress also put limits on the tools it created to achieve that goal. The Secretary may
promote access to rural hospital services by certifying facilities as CAHs, but her use of
the certification tool is constrained by the 35-mile requirement. Thus, even if certifying
CGH as a CAH would (in some measure) improve the rural population’s access to
ospital services, denying certification does not necessarily subvert the statute’s purpose,
because Congress intended to limit the extent to which certification may be used to
promote such access.

Furthermore, the degree (if any) to which denial of certification would, in these
circumstances, undermine the legislative purpose is unclear at best. As a preliminary
matter, CGH’s application for CAH status does not state that rural residents of Cibola
County presently have significant difficulty obtaining hospital services. See P. Ex. 6.
Also, contrary to CGH’s suggestion, the record indicates that Acoma does, in fact,
provide emergency services, which IHS facilities are authorized to provide to the general

20

public. See CMS Ex. 2, at 4; 42 C.F.R. § 136.14(a). CGH indicated in its application
that its “declining financial performance” may in the future reduce residents’ access to
emergency care and other hospital services. See Ex. 6 (section of application entitled
“Anticipated Impact of Hospital Designation”). However, in this proceeding, CGH did
not submit any financial, demographic, or health data to support that claim.

Cibola County is, as CGH asserts, a federally designated “medically underserved area”
(MUA) (see P. Ex. 4); however, it is unclear whether that designation is indicative of the
population’s lack of access to hospital services or, rather, to health services in non-
ospital settings. CGH’s application and briefs are short on specifics about how CAH
status will help it alleviate health manpower shortages, either within or outside the
ospital.

It is true that the non-American Indian population of Cibola County generally does not
ave access to Acoma’s hospital services. However, it is also true that a substantial
portion of the county’s population (approximately 40 percent, according to the 2000
census) is American Indian and presumably eligible to receive services at Acoma.’ It is
not implausible to think that Congress may have wanted the Secretary to account for the
presence of an IHS hospital in these circumstances, believing that the IHS and non-IHS
acilities would collectively ensure that all of the rural area’s residents have sufficient
access to hospital services. What Congress actually thought, if anything, about this

'S The Medicare statute requires a state to assure that its rural health network will

promote access to both hospital services and to “other health” services. Act §
1820(b)(1)(A)(iii). HHS defines a “medically underserved area” to include a facility,
geographic area, or population group. See 42 C.F.R. § 62.22 (defining “medically
underserved area” to mean a “health manpower shortage area” as defined in § 62.2), §
62.2 (defining a “health manpower shortage area” to mean a “geographic area, the
population group, the public or nonprofit private medical facility, or other public facility
which has been determined by the Secretary to have a shortage of health manpower under
section 332 of the Act and its implementing regulations (42 CFR part 5)”); see also
ttp://bhpr.hrsa.gov/shortage/muaguide.htm (HHS website indicating that a MUA
designation involves application of a data index that incorporates four variables: “ratio of
primary medical care physicians per 1,000 population, infant mortality rate, percentage of
the populations with incomes below the poverty level, and percentage of the population
age 65 or over”).

'° See the U.S. Census Bureau’s demographic profile of Cibola County at
ttp://quickfacts.census.gov/qfd/states/35/35006.html; see also Citizens Fin. Group, Inc.
v. Citizens Nat. Bank of Evans City, 383 F.3d 110, 127 n.2 (3d Cir. 2004) (taking judicial
notice of federal census data).

21

particular situation is unclear, however. (Neither party uncovered any pertinent
legislative history). It is therefore appropriate to defer to CMS’s reasoned judgment in
applying the statute.

In short, CGH’s argument about legislative purpose boils down to a request that I
overlook the fact that Acoma is a “hospital” under a statutory definition whose
applicability and meaning is not in dispute. I cannot do so, however, unless applying the
statutory definition would produce an absurd or irrational result. Cf American Dental
Ass'n v. Shalala, 3 F.3d 445, 448 (D.C. Cir. 1993) (“We generally look beyond the clear
language of a statute to determine congressional intent only in extraordinary
circumstances, such as when the literal meaning leads to an absurd or irrational result.”).
For the reasons mentioned in this section, CGH has not demonstrated that CMS’s
determination is absurd or irrational.

Conclusion

CMS has lawfully determined that Cibola General Hospital is located less than a 35-mile
drive from another “hospital,” as that term is used section 1820(c)(2)(B)(i)(D) of the Act.
Consequently, Cibola is ineligible to participate in the Medicare program as a critical
access hospital.

/s/
Alfonso J. Montafio
Administrative Law Judge

